

116 S4718 IS: Stopping the Fraudulent Sales of Firearms Act
U.S. Senate
2020-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4718IN THE SENATE OF THE UNITED STATESSeptember 24, 2020Mrs. Feinstein (for herself and Mr. Menendez) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to make fraudulent dealings in firearms and ammunition unlawful, and for other purposes.1.Short titleThis Act may be cited as the Stopping the Fraudulent Sales of Firearms Act.2.Fraudulent dealings in firearms(a)In generalSection 922(a) of title 18, United States Code, is amended—(1)in paragraph (9), by striking the period and at the end and inserting ; and; and(2)by adding at the end the following:(10)for any person—(A)to import, manufacture, or sell a firearm or ammunition by means of false or fraudulent pretenses, representations, or promises; and(B)to transmit or cause to be transmitted, by means of wire, radio, or television communication in interstate or foreign commerce, any communication relating to the importation, manufacture, or sale described in subparagraph (A)..(b)PenaltySection 924(a)(1)(B) of title 18, United States Code, is amended by inserting (a)(10), before (f).